 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00067-TLN
11
                                       Plaintiff,
12                                                        STIPULATION AND [PROPOSED] PROTECTIVE
                               v.                         ORDER
13
     MYRNA KAWAKAMI,
14
                                       Defendant.
15

16
            WHEREAS, the parties desire to prevent the unauthorized disclosure or dissemination of certain
17
     sensitive but unclassified discovery materials to anyone not a party to the court proceedings in this
18
     matter, or to defendant MYRNA KAWAKAMI in this case as provided below;
19
            WHEREAS, the sensitive but unclassified discovery materials at issue include information
20
     pertaining to various taxpayers in this case, including personal identifying information such as social
21
     security numbers, individual taxpayer identification numbers, addresses, phone numbers, birthdates, and
22
     also including their tax and personal financial information;
23
            WHEREAS, such sensitive but unclassified discovery materials shall be identified as sensitive
24
     and subject to a protective order at the time of disclosure, whether on the documents or other materials
25
     (e.g., CDs/DVDs) themselves or in an accompanying cover letter;
26
            WHEREAS, the parties agree that entry of a stipulated protective order is appropriate, and that a
27
     private agreement is not appropriate in light of the nature of the information at issue and the charges in
28

     Stipulation & [Proposed] Protective Order            1
     U.S. v. Kawakami. 2:19-CR-00067-TLN
 1 this case; and

 2          WHEREAS, the defendant, MYRNA KAWAKAMI, has counsel (“Defense Counsel”) who

 3 wishes the opportunity to review the discovery;

 4          Defendant MYRNA KAWAKAMI and plaintiff United States of America, by and through their

 5 undersigned counsel of record, hereby agree and stipulate as follows:

 6          1.       This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 7 Criminal Procedure, its general supervisory authority, and Local Rule 141.1.

 8          2.       This Order pertains to all discovery provided to or made available to Defense Counsel

 9 that is identified as sensitive and subject to a protective order in this case (hereafter, collectively known

10 as “the protected discovery”).

11          3.       Defense Counsel shall not disclose any of the protected discovery to any person other

12 than the defendant, or attorneys, law clerks, paralegals, secretaries, experts, and investigators, involved

13 in the representation of his client. At no time shall the defendant be permitted to review the protected

14 discovery outside of the presence of her attorney. If the defendant is being held in custody, Defense

15 Counsel shall not leave any of the protected discovery with defendant at the jail or other institution

16 where the defendant is being held.

17          4.       The protected discovery and information therein may only be used in connection with the

18 litigation of this case and for no other purpose. The protected discovery is now and will forever remain

19 the property of the United States Government. Defense Counsel will return the discovery to the

20 Government or certify that it has been shredded or otherwise destroyed at the conclusion of the case.

21          5.       Defense Counsel will store the discovery in a secure place and will use reasonable care to

22 ensure that it is not disclosed to third persons in violation of this agreement.

23          6.       If Defense Counsel releases custody of any of the protected discovery, or authorized

24 copies thereof, to any person described in paragraph (3), Defense Counsel shall provide such recipients

25 with copies of this Order and advise each person, including the defendant, that the protected discovery is

26 the property of the United States Government, that the protected discovery and information therein may

27 only be used in connection with the litigation of this case and for no other purpose, and that an

28 unauthorized use of the protected discovery may constitute a violation of law and/or contempt of court.

     Stipulation & [Proposed] Protective Order            2
     U.S. v. Kawakami. 2:19-CR-00067-TLN
 1          7.       In the event that the defendant obtains substitute counsel, undersigned Defense Counsel

 2 agrees to withhold the protected discovery from new counsel unless and until substituted counsel agrees

 3 to be bound by this Order.

 4          8.       Defense Counsel shall be responsible for advising his client, employees, and other

 5 members of the defense team of the contents of this Stipulation/Order.

 6          IT IS SO STIPULATED.

 7 Dated: April 30, 2019                                  Respectfully submitted,

 8
                                                          MCGREGOR W. SCOTT
 9                                                        United States Attorney

10                                                By:     /s/ Mira Chernick
                                                          MIRA CHERNICK
11                                                        Assistant U.S. Attorney

12

13                                                By:     /s/ David Fischer
                                                          DAVID FISCHER
14                                                        Counsel for Myrna Kawakami

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation & [Proposed] Protective Order           3
     U.S. v. Kawakami. 2:19-CR-00067-TLN
 1                                               ORDER

 2          IT IS SO FOUND AND ORDERED.

 3
     DATED: April 30, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation & [Proposed] Protective Order     4
     U.S. v. Kawakami. 2:19-CR-00067-TLN
